             Case 2:17-cr-00055-TLN Document 120 Filed 06/09/21 Page 1 of 2


 1   KELLY BABINEAU (CA State Bar #190418)
 2
     The Law Office of Kelly Babineau
     455 Capitol Mall # 801
 3   Sacramento, CA 95814
     Tel:(916) 442-4948
 4
     kbabineau@klblawoffice.net
 5
     Attorney for Defendant
 6

 7
                        IN THE UNITED STATES DISTRICT COURT
 8                    FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
     THE UNITED STATES OF AMERICA, ) No. 2:17-CR-00055-TLN
10                    Plaintiff,       )
11
                                       )
                                       ) AMENDED STIPULATION TO RECALL
12                                     ) WITNESS N.V. VIA ZOOM
           v.                          )
13
                                       ) DATE: June 10, 2021
14   DELISH SHARMA                     ) TIME: 9:00 A.M.
                      Defendant.       ) JUDGE: Troy L. Nunley
15
     __________________________________)
16         IT IS HEREBY STIPULATED by and between the parties, through their
17
     respective counsel, Assistant United States Attorneys Rosanne Rust and Roger Yang, co-
18

19
     counsel for plaintiff, and Candice Fields and Kelly Babineau, co-counsel for defendant,

20   that if the witness N.V. is recalled as a witness at the evidentiary hearing, currently
21
     rescheduled to commence on Thursday, June 10, 2021, she may be recalled via Zoom.
22
     The defendant, Dilesh Sharma, expressly waives his right to in-person confrontation of
23

24   this witness for this hearing, and consents to cross-examination by Zoom.
25
     DATED: June 8, 2021                             Respectfully submitted,
26
                                                     _/s/Kelly Babineau_______
27                                                   KELLY BABINEAU
28
                                                     Attorney for Delish Sharma

                                           -1-
                              AMENDED STIPULATION RE: ZOOM
             Case 2:17-cr-00055-TLN Document 120 Filed 06/09/21 Page 2 of 2


 1   Dated: June 8, 2021                      /s/ Candice Fields
 2
                                              CANDICE FIELDS
                                              Attorney for Dilesh Sharma
 3
     Dated: June 8, 2021                      /s/ Rosanne Rust
 4
                                              ROSANNE RUST
 5                                            Assistant United States Attorney
 6
     Dated: June 8, 2021                      /s/ Roger Yang
 7                                            ROGER YANG
                                              Assistant United States Attorney
 8

 9

10                                      ORDER

11         IT IS SO ORDERED.
12   Dated: June 9, 2021
13
                                                Troy L. Nunley
14
                                                United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                        -2-
                           AMENDED STIPULATION RE: ZOOM
